Citation Nr: 1715503	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), and in excess of 70 percent from March 24, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served in the Oklahoma Army National Guard.  She had a period of active duty for training (ACDUTRA) from May 2006 to September 2006 and served on active duty from October 2007 to October 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). 

In a May 2012 rating decision, the RO increased the PTSD evaluation to 50 percent, effective from the date of service connection.  A separate rating decision also assigned a 70 percent rating from March 24, 2016.  Nevertheless, as these evaluations do not represent the highest possible benefit, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In a May 2012 deferred rating decision, the RO determined that the Veteran may have raised a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In December 2012, the RO sent the Veteran a letter to clarify her intent in this regard, as well as to provide information on the evidence necessary to substantiate the claim.  In the letter, the RO informed the Veteran that, if she intended to apply for TDIU, she should return the enclosed VA Form 21-8940 (TDIU application), and if that was not her intent, no further action would be taken.  If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased evaluation is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, to the extent that the Veteran or the record raised the issue of unemployability in relation to the PTSD claim, she has not raised the TDIU issue since the RO letter.  Indeed, the record does not contain a completed VA Form 21-8940 or equivalent statement from the Veteran or her representative.  Thus, the Board finds that the issue of entitlement to a TDIU is not currently in appellate status, and no further action is necessary at this time.

FINDINGS OF FACT

1. For the initial rating period from May 17, 2010 through March 23, 2016, the Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity without deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  

2. For the period from March 24, 2016, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; however the preponderance of the evidence does not show the Veteran's PTSD more nearly approximates total occupational and social impairment. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an evaluation in excess of 70 percent for PTSD from March 24,  2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

This appeal deals with the initial rating assigned following the grant of service connection.  Further VCAA notice is not required with regard to the downstream issue in this appeal.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006); see also 38 C.F.R. § 3.159(b)(3)(i) (2016).

VA has made reasonable efforts to obtain adequately identified records.  The information and evidence associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service treatment records, and the Veteran's statements.  The Board has also obtained VA treatment records and VA examination reports and opinions from December 2011 and March 2016.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with her claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

The Board notes that the case was remanded in December 2014.  The Board's Remand directed that the AOJ request the Veteran provide names and addresses of any and all health care providers who have treated her PTSD, and to obtain all outstanding treatment records.  The Veteran did not identify any private providers from which she was obtaining treatment.  Outstanding VA treatment records were obtained.  The remand also directed that the Veteran be afforded a VA examination to ascertain the severity and manifestations of her PTSD.  The Veteran was afforded a VA examination in March 2016.    

In an April 2016 decision, the RO granted an increase in the Veteran's PTSD to 70 percent effective March 24, 2016.  A SSOC was issued in April 2016.  Accordingly, the requirements of the December 2014, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II.  Initial Ratings

A.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2016). Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that in the case of an initial rating the Board must consider whether staged ratings were warranted during any period since service connection in order to compensate for changes in the disability over that period.  Id. at 126-127.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016). 

B.  Rating Criteria

A 50-percent rating will be assigned for PTSD where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70-percent rating applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

"A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  A determination as to entitlement to the 70 percent rating requires an ultimate finding as to the level of impairment in most of the areas referenced in the criteria.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267  (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 31 to 40 is defined as indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown 8 Vet. App. 240, 242-244 (1995).

C.  Factual Background and Analysis

The Veteran contends her PTSD symptoms warrant a rating in excess of 50 percent prior to March 24, 2016, and in excess of 70 percent from March 24, 2016.  

The Veteran had a VA examination in November 2010.  The Veteran was oriented to all spheres, and her appearance and hygiene were appropriate.  Her affect and mood were normal.  Her communication was within normal limits.  She had impaired attention, due to thoughts of her war service.  She denied panic attacks.  She had difficulty trusting others.  She had no history of delusions or hallucinations, or any obsessive compulsive behaviors.  Her thought process and content was appropriate.  She did not have slowness of thought or appear confused.  Her judgment was normal as was her memory.  She denied suicidal or homicidal ideation.  The Veteran was noted as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  As it pertained to her social, marital and family history, she reported difficulty in large crowds, preferring to stay at home with her family.  When she does attend family functions she reported secluding herself from others.  With regard to her occupational and education history, she reported difficulty sleeping, irritability, a quick temper and jumpy when exposed to loud noises.  She reported not working in the prior year, because she did not wish to be around people.  Her symptoms were noted as being anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationship, and difficulty in adapting to stressful circumstance, including work or a work like setting.  She had a GAF score of 57, indicative of moderate symptoms.  

At an October 2015 visit, the Veteran reported feeling depressed.  She was married in the fall of 2014.  She denied suicidal or homicidal ideation.  She had been on antidepressants, however did not like how the medications made her feel and preferred to not be on any medication.  She reported feeling depressed, and stressed out.  She reported tearfulness, feelings of anxiety and fear of having no money or her marriage failing.  She was open to taking medication, as long as it was considered safe during pregnancy in the event she became pregnant.  She has a five year old son who she sees every weekend.  Her parents live close by and are supportive of her.  She was in an on-line college program, and was two semesters short of graduation.  She was considering finding a job to help with finances.  She appeared neatly dressed and groomed, and oriented times three.  She was pleasant and displayed a sense of humor.  Her speech was linear, and of normal rate, rhythm and tone, with no evidence of a thought disorder or hallucinations or delusions.  Her mood was anxious and depressed with congruent affect.  Her judgment and insight were adequate and memory intact.  She was started on a new antidepressant that month.  

In November 2015 the Veteran stopped taking all mediations, as she was pregnant.  She reported doing well, and denied suicidal or homicidal ideation. 

In March 2016 the Veteran was afforded a VA examination.  She was found to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that since her last examination in November 2010, she got divorced in 2013, and remarried in November 2014.  She was pregnant with her second child, and reported that things were going well at home.  She reported some stress related to her PTSD.  She stated her five year old son lives with his father, and she felt that was best.  She stated she has tried to work different jobs with her last attempt being in 2015, but quit shortly after due to anxiety, panic attacks, and difficulties with others.  She reported trying to finish her college degree, and planning to start classes online in the following summer.  She stopped going to the VA for counseling due to the distance from her home, and she was not taking any medications due to her pregnancy.  Her PTSD symptoms cause clinically significant distress or impairment in social, occupational or other areas of functioning.  Her symptoms were listed as follows: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near continuous panic or depression affecting the ability to function in dependently, appropriately and effectively, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, obsessional rituals which interfere with routine activities, impaired impulse control, and intermittent inability to perform activities of daily living.  She reported flashbacks and nightmares.  

There are no additional treatment records or notes in the VAMC records.  The Veteran has not identified any private treatment records.    

Period prior to March 24, 2016  

As it relates to her judgment and thinking, the Veteran was regularly described as having normal thought processes.  At the November 2010 evaluation there was no evidence of a thought disorder.  There was no evidence of slowness of thought or confusion, and she had no impaired judgment.  The Veteran was oriented to all spheres, and her appearance and hygiene were appropriate.  Her affect and mood were normal, and communication within normal limits.  She had impaired attention, due to thoughts of her war service.  She denied panic attacks.  She had difficulty trusting others.  She had no history of delusions or hallucinations, or any obsessive compulsive behaviors.  At the October 2015 visit, the Veteran reported feeling depressed and anxious, and denied homicidal or suicidal ideation.  She was neatly dressed and groomed and oriented to time person and place.  Her speech was linear, of a normal rate, rhythm and note.  There was no evidence of a thought disorder or hallucinations.  And her judgment and insight were adequate and memory intact.  Taking into account the severity, duration, and frequency of these manifestations in the area of judgment and thinking prior to March 24, 2016, the Veteran did not have deficiencies that exceed those identified in the criteria for a 50 percent rating.  

With regard to relationships, the Veteran was married and divorced in 2013, and re-married in 2014.  She has maintained her relationship with her five year old child.  As of March 2016, she was married and pregnant, and had not reported any marital difficulties.  Though she reported in 2010 difficulty in crowds and preferring to stay home with her family, in the period prior to March 2016, the Veteran remarried and became pregnant.  She further has reported a healthy relationship with her parents.  
The 50 percent rating contemplates impaired social relationships, including those with family members.  There is no evidence of more severe deficiencies in this area.  Given that the Veteran had contact with her child, remarried, and lived with her spouse and was pregnant at that time, the evidence shows that, that prior to March 24, 2016, the Veteran was able to establish and maintain effective relationships.  Therefore, the criteria for a 70 percent rating or higher were not met.

The examiners' findings throughout the course of the appeal reveal that the Veteran's PTSD symptoms have affected her employment.  According to the November 2010 report, the Veteran had difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, to include work or a work like setting.  She reported not working in the prior year, because she did not wish to be around people.  In a November 2015 social work assessment, the Veteran reported she was working full time.  The Veteran has not submitted any additional evidence or statements with regard to her occupational functioning.  As such, the record does not indicate that prior to March 24, 2016, her symptoms gave rise to those contemplated by the 70 percent or 100 percent rating criteria.  As noted above, the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 C.F.R. § 4.1.  The assignment of a high disability rating of 50 percent is recognition of significant interference of the Veteran's PTSD in her employment.  

Although the Veteran had some of the criteria for a 70 percent rating prior to May 23, 2016, the Board concludes her overall level of disability did not exceed her 50 percent rating for that timeframe.  See Mauerhan, 16 Vet. App. at 442. The actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Board finds that the Veteran's deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  See Vazquez-Claudio 713 F.3d at 117.  Here, her symptoms noted during the VA examinations prior to March 24, 2016, are of a similar severity, frequency, and duration of those noted under the criteria for a 50 percent rating.

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to her psychiatric diagnosis warrant no more than a 50 percent schedular rating prior to March 24, 2016.  As the weight of the evidence is against a higher rating, reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).

From March 24, 2016

As it relates to her judgment and thinking, according to the March 2016 VA examination, the Veteran was described as having mild memory loss, obsessional rituals which interfere with routine activities, impaired impulse control, and intermittent inability to perform activities of daily living.  She was not found to have irregular speech, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, or impairment in thought processes or communication.  She denied hallucinations, delusions, and suicidal ideation.     
There is no evidence of gross impairment of thought processes or communication, or delusions or hallucinations, or danger of hurting herself or others, or disorientation, or memory loss of family members.  Taking into account the severity, duration, and frequency of these manifestations, the Veteran does not have deficiencies in the areas of judgment and thinking that reach the level contemplated by a 100 percent rating.  

With regard to family relationships, as of March 24, 2016, the Veteran was married and pregnant with her second child.  She saw her son every weekend.  She maintained regular contact with family members and had not reported conflicts of a higher level.  The 100 percent rating contemplates total social impairment.   There is no evidence of more severe deficiencies in this area.

At the March 2016 examination, the Veteran reported she stopped working her most recent job due to anxiety.  In March 2016, the Veteran reported she was planning to start online classes the following summer in an attempt to finish her college degree.  The 2016 examiner found the Veteran had occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and or mood.  The Veteran has not submitted or identified any other treatment for her psychiatric condition indicating she has total occupational impairment.   

The Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to her psychiatric diagnosis warrant no more than a 70 percent schedular rating, from March 24, 2016.  As the weight of the evidence is against a higher rating, reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).A


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is not warranted. 

Entitlement to a rating in excess of 70 percent from March 24, 2016, is not warranted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


